Detailed Action
Summary
1. This office action is in response to the application filed on June 02, 2020. 
2. Claims 1-27 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 06/02/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 08/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejection - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 8, 10-11,13-14, 17, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1,14 and 21 are objected to because of the following informalities:
Claims 1,14 and 21 are recite the phrase " indicium " in the claims. It is unclear to the Examiner as what is meant by the “indicium. The Examiner interprets “signal or plus” thru communication BUS.
Claims 1, 14 and 21 recite “a first level and second level” . It is unclear to the Examiner as what is meant by the “first level and second level”. The Examiner interprets “first level” during the normal operation power/voltage from the solar module to grid is equivalent to first level and  the feeding into the network is interrupted there is no signal available the power supplied by the solar modules 1 into a public grid 5 is zero or no power thus the zero or no power equivalent to second level.
Claims 4, 8, 10-11,13, 17 and 24 recite “heartbeat signal”. It is unclear to the Examiner as what is meant by the “heartbeat signal”. Examiner noted that pulse detection is detecting the pulse thru communication BUS which is equivalent to heartbeat signal.
In re to claims 2-3,5-7,9,12,15-16,18-20, 22-23, and 25-27, claims 2-3,5-7,9,12,15-16,18-20, 22-23, and 25-27 are depends claim 1,14 and 21, thus object the same reason.
Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rolka “DE19859732”. 
In re to claim 1, Rolka discloses at least one power converter (Fig.1 shows three solar module 1) for producing power at a first level while receiving an indicium of proper operation (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10. Examiner noted that power supplied by the solar modules 1 into a public grid 5 is equivalent to first level) and , upon not receiving the indicium of proper operation, producing power at a second level (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13. Examiner noted that the feeding into the network is interrupted there is no signal available or receiving the power supplied by the solar modules 1 into a public grid 5 is zero or no power thus the zero or no power equivalent to second level), where the second level is less than the first level (zero or no 
In re to claim 2, Rolka discloses (Fig.1) comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
In re to claim 3, Rolka discloses (Fig.1) wherein the indicium comprises a communication signal (the data is transmitted via a power line between the at least one solar module and the control center in alternation with the energy generated by the at least one solar module, see parag.0005, lines 1-3. Examiner noted that data is transmitted via a power line/communication BUS between the at least one solar module and the control center is equivalent to communication signal).  
In re to claim 4, Rolka discloses (Fig.1) wherein the communication signal comprises a heartbeat signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7. Examiner noted that pulse detection is detecting the pulse beat thru communication BUS which is equivalent to heartbeat signal).  
In re to claim 5, Rolka discloses (Fig.1) wherein the indicium is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to the control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications.  
In re to claim 6, Rolka discloses (Fig.1) wherein the second level is zero (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 
In re to claim 7, Rolka discloses (Fig.1)  wherein the indicium of proper operation is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
In re to claim 8, Rolka discloses a power converter (Fig.1 shows solar module configured to convert from AC solar module 1 to DC output to the grid)  for producing power at a first level (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10. Examiner noted that power supplied by the solar modules 1 into a public grid 5 is equivalent to first level) while receiving a heartbeat signal (the solar modules with integrated inverter already have devices for pulse detection
for measuring the mains frequency, which can be used for data transmission, see parag.0005, lines 7-8. Examiner noted pulse detection

In re to claim 9, Rolka discloses (Fig.1) comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
In re to claim 10, Rolka discloses (Fig.1) wherein the heartbeat signal is part of a communication signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7. Examiner noted data transmission is equivalent to communication signal and pulse detection is detecting the pulse beat which is equivalent to heartbeat signal).  

In re to claim 11, Rolka discloses (Fig.1) wherein the heartbeat signal is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to a control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications.  
In re to claim 12, Rolka discloses (Fig.1) wherein the second level is zero (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13. Examiner noted that the feeding into the network is interrupted there is no signal available or receiving the power supplied by the solar modules 1 into a public grid 5 is zero or no power thus the zero or no power equivalent to second level).  
In re to claim 13, Rolka discloses (Fig.1)  wherein the heartbeat signal is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
In re to claim 14, Rolka discloses a power generation system (Fig.1 shows solar module configured to generate power) comprising: a gateway (control center 4) for transmitting an indicium of proper operation (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10) ; and at least one power converter (Fig.1), coupled to the 
In re to claim 15, Rolka discloses (Fig.1) wherein the at least one power converter comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
In re to claim 16, Rolka discloses (Fig.1) wherein the indicium comprises a communication signal (the data is transmitted via a power line between the at least one solar module and the control center in alternation with the energy generated by the at least one solar module, see parag.0005, lines 1-3. Examiner noted that data is 
 In re to claim 17, Rolka discloses (Fig.1) wherein the communication signal comprises a heartbeat signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7. Examiner noted that pulse detection is detecting the pulse beat which is equivalent to heartbeat signal).  
 In re to claim 18, Rolka discloses (Fig.1) wherein the indicium is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to the control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications.  
 In re to claim 19, Rolka discloses (Fig.1) wherein the second level is zero (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13. Examiner noted that the feeding into the network is interrupted there is no signal available or receiving the power supplied by the solar modules 1 into a public grid 5 is zero or no power thus the zero or no power equivalent to second level).   
In re to claim 20, Rolka discloses (Fig.1)  wherein the indicium of proper operation is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar 
 In re to claim 21, Rolka discloses gateway (control center 4) for producing an indicium of proper operation that (Fig.1 shows solar module and inverter are connected to control center 4 thru communication BUS so that to transfer data), when received by at least one power converter, causes the at least one power converter to produce power at a first level (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10. Examiner noted that power supplied by the solar modules 1 into a public grid 5 is equivalent to first level) and, when the indicium is not received by the at least one power converter (during power failure detection there is no signa transfer), causes the at least one power converter to produce power at a second level (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13. Examiner noted that the feeding into the network is interrupted there is no signal available or receiving the power supplied by the solar modules 1 into a public grid 5 is zero or no power thus the zero or no power equivalent to second level). 
In re to claim 22, Rolka discloses (Fig.1) wherein the at least one power converter comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters , a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
 In re to claim 23, Rolka discloses (Fig.1) wherein the indicium comprises a communication signal (the data is transmitted via a power line between the at least one solar module and the control center in alternation with the energy generated by the at least one solar module, see parag.0005, lines 1-3. Examiner noted that data is transmitted via a power line/ communication BUS between the at least one solar module and the control center is equivalent to communication signal).  
In re to claim 24, Rolka discloses (Fig.1) wherein the communication signal comprises a heartbeat signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7. Examiner noted that pulse detection is detecting the pulse beat which is equivalent to heartbeat signal).  
In re to claim 25, Rolka discloses (Fig.1) wherein the indicium is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to the control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications
In re to claim 26, Rolka discloses (Fig.1) wherein the second level is zero (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13. Examiner noted that the feeding into the network is 
 In re to claim 27, Rolka discloses (Fig.1)  wherein the indicium of proper operation is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/SISAY G TIKU/Primary Examiner, Art Unit 2839